United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3960
                                   ___________

Kareem Dawud Farrakhan,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
City of Omaha,                          *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: February 28, 2006
                                Filed: March 7, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this interlocutory appeal, Kareem Farrakhan challenges the district court’s1
denial of his motion for a temporary restraining order to enjoin a state court
condemnation proceeding. Following careful review of the record, we find that the
district court did not abuse its broad discretion in denying the requested injunction.
See Manion v. Nagin, 255 F.3d 535, 538 (8th Cir. 2001) (district court has broad
discretion when ruling on requests for preliminary injunctions, and court of appeals
reverses only for clearly erroneous factual determinations, error of law, or abuse of

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
discretion). Farrakhan’s remaining arguments are meritless. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




                                        -2-